DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LAWRENCE M. FLASTER,
                            Appellant,

                                    v.

    U.S. BANK, N.A., AS TRUSTEE RELATING TO CHEVY CHASE
 FUNDING LC MORTGAGE BACKED CERTIFICATES SERIES 2006-1,
  MICHELLE MARIE FLASTER a/k/a MICHELLE MARIE CANADAY,
       THE RESIDENCES OF SAWGRASS MILLS COMMUNITY
  ASSOCIATION, INC., BANK OF AMERICA, N.A., REGIONS BANK,
STATE OF FLORIDA, STEVEN SHUFELT-TENANT #1, DINA SHUFELT-
                           TENANT #2,

                                Appellees.

                              No. 4D16-4086

                           [October 19, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen D. Ireland, Senior Judge, Judge; L.T. Case No.
CACE 10044605.

   Alan Bryce Grossman, Aventura, for appellant.

  Kimberly Hopkins and Ronald M. Gaché of Shapiro, Fishman & Gaché,
LLP, Tampa, for appellee U.S. Bank, N.A.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.